                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



JERRY DILLINGHAM,                              Case No. 1:18-cv-00579-NONE-EPG (PC)

                 Plaintiff,

         v.

F. GARCIA,
                                               ORDER & WRIT OF HABEAS CORPUS
                 Defendant.                    AD TESTIFICANDUM
                                        /

Jerry Dillingham, CDCR #C-95149, a necessary and material witness in a settlement conference
in this case on June 29, 2021, is confined in the R.J. Donovan Correctional Facility (RJD), in the
custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of confinement,
on Tuesday, June 29, 2021, at 9:00 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court,
         commanding the Warden to produce the inmate named above, by Zoom video
         conference, to participate in a settlement conference at the time and place above, until
         completion of the settlement conference or as ordered by the Court. Zoom video
         conference connection information will be supplied via separate email.

      2. The custodian is ordered to notify the Court of any change in custody of this inmate and
         is ordered to provide the new custodian with a copy of this writ.

      3. The Clerk of Court is directed to serve a copy of this order by fax on the Litigation Office
         at the R.J. Donovan Correctional Facility at (619) 671-7566 or via email.

      4. Any difficulties connecting to the Zoom video conference shall immediately be reported
         to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Road, San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the Court.

\\\
\\\
\\\
\\\
FURTHER, you have been ordered to notify the Court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.


   Dated:    May 21, 2021                            /s/
                                              UNITED STATES MAGISTRATE JUDGE
